

AMERICAN ELECTRIC POWER
EXECUTIVE SEVERANCE PLAN


(As Adopted January 15, 2014)




The American Electric Power Executive Severance Plan (the “Plan”) is hereby
established by American Electric Power Company, Inc.


ARTICLE I
PURPOSE AND TERM OF PLAN


Section 1.1                      Purpose of the Plan. The purpose of the Plan is
to provide Eligible Employees with certain severance benefits as described in
this Plan in the event the Eligible Employee’s employment with the American
Electric Power System is terminated due to an Involuntary Termination or a Good
Reason Resignation.


Section 1.2                      Characterization and Interpretation of the
Plan.  The Plan is intended to comply with the requirements of Code section 409A
and its related regulations and guidance. Notwithstanding anything in the Plan
to the contrary, distributions may only be made under the Plan upon an event and
in a manner permitted by Code section 409A or an applicable exemption. If a
payment is not made by the designated payment date under the Plan, the payment
shall be made by December 31 of the calendar year in which the designated
payment date occurs. To the extent that any provision of the Plan would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Plan to fail to satisfy the requirements of Code section
409A, such provision shall be deemed null and void to the extent permitted by
applicable law. All payments to be made upon a termination of employment under
this Plan may only be made upon a “separation from service” (as that term is
defined under Code section 409A and its related regulations and guidance). For
purposes of Code section 409A, any right to receive a particular payment or a
series of installment payments under this Plan shall be treated as a right to
receive separate (or a series of separate) payments. Any right to receive a
reimbursement or in-kind benefit provided under the Plan shall be made or
provided in accordance with the requirements of Code section 409A, including,
where applicable, the requirement that: (i) any reimbursement shall be for
expenses incurred during the Participant’s lifetime (or during a shorter period
of time specified in this Plan); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.


Section 1.3                      Term and Effect of the Plan.


(a) The Plan generally shall be effective as of the Effective Date and, except
to the extent otherwise specified in the Plan, shall supersede any prior plan,
program, policy, or
 
1

--------------------------------------------------------------------------------

 
agreement under which the AEP System Companies provided severance benefits prior
to the Effective Date of the Plan for the Eligible Employees. However, the Plan
shall not be construed so as to supersede any prior or existing plan, program,
policy or agreement (or any portion of such prior arrangement) pursuant to which
an Eligible Employee accrued benefits other than severance benefits.


(b) Notwithstanding the foregoing, the Plan shall not: (i) apply to any Employee
who is subject to an existing employment or severance agreement pursuant to
which the Company or any of the other AEP System Companies has arranged to
provide severance benefits to the Employee until the term of such agreement
expires (or, if earlier, such date as the Employee executes an acknowledgement
that this Plan supersedes such agreement); or (ii) supersede any plan, program,
policy or agreement pursuant to which the Company or any of the other AEP System
Companies has arranged to provide severance benefits to an Employee in
connection with the occurrence of a change in control.


(c) The Plan shall continue until terminated pursuant to Article VIII of the
Plan.


ARTICLE II
DEFINITIONS


Section 2.1                      “AEP” shall mean American Electric Power
Company, Inc., the Company’s parent, and any successor to all or a major portion
of the assets or business of American Electric Power Company, Inc.


Section 2.2                      “AEP System Companies” shall mean all
subsidiaries, affiliates, divisions, organizations and related entities of
American Electric Power Company, Inc., and any successor or assigns of any of
the foregoing.


Section 2.3                      “Annual Salary” shall mean the Participant’s
regular annual base salary immediately prior to the Participant’s Termination of
employment, including compensation converted to other benefits under a flexible
pay arrangement maintained by the Company or deferred pursuant to a written plan
or agreement with the Company, but excluding sign-on bonuses, allowances and
compensation paid or payable under any AEP System Company long-term or
short-term incentive plans or any similar payments, and any salary lump sum
amount paid in lieu of or in addition to a base wage or salary increase.


Section 2.4                      “Board” shall mean the Board of Directors of
AEP, or any successor thereto.


Section 2.5        “Cause” shall mean any one or more of the following grounds
for the Termination of the employment of an Employee: (i) failure or refusal to
perform a substantial part of the Employee’s assigned duties and
responsibilities following notice and a reasonable opportunity to cure (if such
failure is capable of cure); (ii) commission of an act of willful misconduct,
fraud, embezzlement or dishonesty either in connection with the Employee's
duties
 
2

--------------------------------------------------------------------------------

 
to any AEP System Company or which otherwise is injurious to the best interest
or reputation of any AEP System Company; (iii) repeated failure to follow
specific lawful directions of the Board or any officer to whom the Employee
reports; (iv) a violation of any of the material terms and conditions of any
written agreement or agreements the Employee may from time to time have with an
AEP System Company; (v) a material violation of any of the rules of conduct of
behavior of any AEP System Company, such as may be provided in any employee
handbook or as an AEP System Company may promulgate from time to time, following
notice and a reasonable opportunity to cure (if such violation is capable of
cure); (vi) conviction of, or plea of guilty or nolo contendere to, (A) a
felony, (B) a misdemeanor involving an act of moral turpitude, or (C) a
misdemeanor committed in connection with the Employee’s employment with any AEP
System Company which is injurious to the best interest or reputation of any AEP
System Company; or (vii) violation of any applicable confidentiality,
non-solicitation, or non-disparagement covenants or obligations relating to any
AEP System Company (including, without limitation, the covenants set forth in
Article VI).  The Committee, in its sole and absolute discretion, shall
determine Cause.


Section 2.6                      “Change in Control Termination” shall mean an
Eligible Employee’s termination of employment that occurs in connection with a
change in control and that results in the Employee receiving severance payments
or other benefits under the American Electric Power Service Corporation Change
In Control Agreement or any other plan, program, agreement or arrangement on
account of such change in control. For purposes of this Section, the term
“change in control” shall have the meaning as defined in the American Electric
Power Service Corporation Change In Control Agreement or such other plan,
program, agreement or arrangement, as applicable.


Section 2.7                      “Code” shall mean the Internal Revenue Code of
1986, as amended.


Section 2.8                      “Committee” shall mean the Human Resources
Committee of the Board or such other committee to which the Board has delegated
the functions of its Human Resources Committee. The Committee may delegate all
or a portion of its authority under the Plan to an individual or another
committee.


Section 2.9                      “Company” shall mean American Electric Power
Service Corporation and any successor to all or a major portion of the assets or
business of American Electric Power Service Corporation.


Section 2.10                      “Disability” or “Disabled” means that the
Eligible Employee has an illness or injury for which the Eligible Employee has
been determined to be entitled to benefits under the terms of the LTD Plan. An
Eligible Employee shall not be considered Disabled for purposes of this Plan
effective at any time the Eligible Employee is not entitled to benefits under
the LTD Plan, under such circumstances that include (but are not limited to) the
termination of the LTD Plan or the Employee not being in a classification
eligible to participate in the LTD Plan.


Section 2.11                      “Effective Date” shall mean January 1, 2014.

 
3

--------------------------------------------------------------------------------

 
Section 2.12                      “Eligible Employee” shall mean an Employee of
the Company, an AEP System Company or AEP who is designated by the Company, in
its sole discretion, and approved by the Committee in its sole discretion (or by
the Chief Executive Officer of the Company in his or her sole discretion to the
extent so delegated by the Committee) as an employee entitled to benefits, if
any, under the terms of this Plan.


Section 2.13                      “Employee” shall mean a person who receives
salary, wages or commissions from the AEP System Companies that are subject to
withholding for the purposes of federal income and employment taxes. The term
Employee shall not include an independent contractor or any other person who the
Committee or its designee determines is not subject to withholding for purposes
of federal income and employment taxes, regardless of any contrary governmental
or judicial determination relating to such employment or withholding tax status.
 
Section 2.14                      “Employer” shall mean the Company or any of
the AEP System Companies with respect to which this Plan has been adopted.


Section 2.15                      “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and regulations thereunder.


Section 2.16                      “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.


Section 2.17                      “Good Reason Resignation” shall mean an
Eligible Employee’s written resignation within 60 days of the occurrence of any
reduction in the Eligible Employee’s then-current annual Base Salary without the
Eligible Employee’s consent, unless such events are fully corrected by the
Employer within ten days following receipt of written notice from the Eligible
Employee; provided, however, that a uniform percentage reduction of 10% or less
in the annual Base Salary of all Eligible Employees determined by the Committee
to be similarly situated shall not constitute a basis for a Good Reason
Resignation.


Section 2.18                      “Involuntary Termination” shall mean an
Eligible Employee’s termination of employment initiated by the AEP System
Companies for any reason other than Cause as provided under and subject to the
conditions of Article III. Involuntary Termination does not include a
termination of employment due to Mandatory Retirement, Disability or death.  An
Eligible Employee’s employment also shall not be considered an Involuntary
Termination if, within thirty (30) days after the Termination Date, the Eligible
Employee receives an offer of employment with a purchaser employer, a Successor
or an AEP System Company that is at the same or higher annual Base Salary and
Target Bonus.


Section 2.19                      “LTD Plan” means the American Electric Power
System Long Term Disability Plan, as amended from time to time, or any plan
providing continuation of cash payments due to an Eligible Employee’s illness or
injury that may reasonably be expected to prevent the Eligible Employee from
performing the duties of the Eligible Employee’s occupation
 
4

--------------------------------------------------------------------------------

 
for a period longer than at least 6 months that is designated as a successor to
that plan or as a replacement for that plan with respect to the Eligible
Employee.


Section 2.20                      “LTIP” shall mean the American Electric Power
System Long-Term Incentive Plan, as amended from time to time, including any
successor or replacement plan under which restricted stock units and performance
shares are awarded.


Section 2.21                      “Mandatory Retirement” means a Participant’s
Termination, if all of the following conditions are satisfied: (i) the
Participant is an officer of one or more AEP System Companies subject to
mandatory retirement at age 65, and (ii) the Participant’s employment with the
AEP System Companies Terminates on the date the Participant attains age 65 or
such later date specified by resolution of the Board (or such person or
committee to whom the Board delegates the authority to make such determinations)
adopted prior to the date the Participant attains age 65.


Section 2.22                      “Participant” shall mean any Eligible Employee
who meets the requirements of Article III and thereby becomes eligible for
benefits under the Plan.


Section 2.23                      “Performance Units” shall have the meaning
specified in any document issued by the Company as a Performance Unit Award
Agreement pursuant to the LTIP and that remain outstanding.


Section 2.24                      “Plan” shall mean the American Electric Power
Executive Severance Plan as set forth herein, and as the same may from time to
time be amended.
 
Section 2.25                      “Plan Administrator” shall mean the
individual(s) appointed by the Committee to administer the terms of the Plan as
set forth herein and if no individual is appointed by the Committee to serve as
the Plan Administrator for the Plan, the Plan Administrator shall be the
employee of the Company who heads up the Human Resources department.
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to Severance Benefits under the Plan, the Committee or its delegate
shall act as the Plan Administrator for purposes of administering the terms of
the Plan with respect to the Plan Administrator. The Plan Administrator may
delegate all or any portion of its authority under the Plan to any other
person(s).


Section 2.26                      “Release” shall mean the Severance, Release of
All Claims and Noncompetition Agreement in substantially the form attached as
Exhibit A, whereby the Participant agrees (a) to waive and release the Company,
AEP, all AEP System Companies and all affiliated persons and entities, including
their respective officers, directors, employees, agents, and representatives of
and from any and all claims, demands and causes of action; and (b) not to,
during the 12-month period (for Tier 2 Employees) or 24-month period (for Tier 1
Employees) following the Participant’s Termination Date (the “Restricted
Period”), without the Company’s prior written consent, for any reason, directly
or indirectly either as principal, agent, manager, employee, partner,
shareholder, director, officer, consultant or otherwise become engaged or
 
5

--------------------------------------------------------------------------------

 
involved, in a manner that relates to or is similar in nature to the specific
duties performed by the Participant at any time during his or her employment
with any AEP System Company, in any business (other than as a less-than three
percent (3%) equity owner of any corporation traded on any national,
international or regional stock exchange or in the over-the-counter market) that
directly competes with the Company or any of the AEP System Companies in


(i)  
the business of the harnessing, production, transmission, distribution,
marketing or sale of electricity; or the development or operation of
transmission facilities or power generation facilities; or



(ii)  
any other business in which the Company or any of the AEP System Companies is
engaged at the termination of the Participant's employment with the AEP System
Companies.



The provisions of this Section 2.26(b) shall be limited in scope and be
effective only within one or more of the following geographical areas: (A) any
state in the United States where the Company, including the AEP System
Companies, has at least U.S. $25 million in capital deployed as of the
Participant’s Termination Date; or (B) any state or country with respect to
which was conducted a business of any of the AEP System Companies, which
business, or oversight of which business, constituted any part of the
Participant’s employment. The parties intend the above geographical areas to be
completely severable and independent, and any invalidity or unenforceability of
the Release with respect to any one area shall not render the Release
unenforceable as applied to any one or more of the other areas. Nothing in this
Section 2.26(b) shall be construed to prohibit the Participant being retained
during the Restricted Period in a capacity as an attorney licensed to practice
law, or to restrict the Participant from providing advice and counsel in such
capacity, in any jurisdiction where such prohibition or restriction is contrary
to law.


Section 2.27                      “Restricted Stock Unit” or “RSU” shall have
the meaning set forth in the terms of each Restricted Stock Unit Award Agreement
issued to the Participant under the LTIP.


Section 2.28                      “Severance Benefits” shall mean the severance
benefits that a Participant is eligible to receive pursuant to Article IV,
subject to adjustment pursuant to Article X.


Section 2.29                      “Successor” shall mean any other corporation
or unincorporated entity or group of corporations or unincorporated entities
which acquires ownership, directly or indirectly, through merger, consolidation,
purchase or otherwise, of all or substantially all of the assets of the Company
or AEP.


Section 2.30                      “Target Annual Incentive Payment” shall mean
shall mean the award that the Participant would have received under the annual
incentive compensation plan applicable to such Participant for the year in which
the Participant’s Termination occurs, if one hundred percent (100%) of the
annual target award has been earned.  Participants not participating in an
annual incentive compensation plan that has predefined target levels will be
treated as though
 
6

--------------------------------------------------------------------------------

 
they were participants in an annual incentive plan with such targets and will be
assigned the same annual target percent as their participating peers in a
comparable salary grade.


Section 2.31                      “Termination Date” shall mean the date on
which the active employment of the Eligible Employee by the AEP System Companies
is severed for any reason, provided that the Termination Date shall not include
any date that would not be considered to be a separation from service,
determined in a manner consistent with the written policies adopted by the
Committee from time to time to the extent such policies are consistent with the
requirements imposed under Code Section 409A(a)(2)(A)(i).


Section 2.32                      “Tier 1 Employee” shall mean the Chief
Executive Officer of the Company and such other Eligible Employees who are
approved for such classification by the Committee in its sole discretion.


Section 2.33                      “Tier 2 Employee” shall mean such Eligible
Employees other than Tier 1 Employees who are approved for such classification
by the Chief Executive Officer of the Company in his or her sole discretion.


Section 2.34                      “General Severance Plan” shall mean the
American Electric Power Company, Inc. Severance Plan as amended from time to
time.
 
 
ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS


Section 3.1                      Participation. Each Eligible Employee in the
Plan who is a Tier 1 Employee or Tier 2 Employee who incurs an Involuntary
Termination or a Good Reason Resignation (other than an Involuntary Termination
or Good Reason Resignation that constitutes a Change in Control Termination) and
who satisfies the conditions of Section 3.2 shall be eligible to receive the
Severance Benefits described in the Plan. An Eligible Employee shall not be
eligible to receive any other severance benefits from the AEP System Companies
on account of an Involuntary Termination or a Good Reason Resignation, unless
otherwise provided in the Plan; provided that if the facts and circumstances
surrounding the termination of employment of such an Eligible Employee satisfies
the requirements to receive the benefits under both this Plan and the General
Severance Plan, such Eligible Employee shall not be precluded from receiving
benefits under the General Severance Plan, provided that the benefits provided
to such a Participant under this Plan shall be adjusted in the manner described
in Article X.


Section 3.2                      Conditions.


(a)           Eligibility for any Severance Benefits is expressly conditioned on
the satisfaction of all of the following conditions:

 
7

--------------------------------------------------------------------------------

 
(i)  
an Eligible Employee’s written acknowledgment and agreement to comply with the
provisions in Article VI during and after the Eligible Employee’s employment
with the AEP System Companies within such period as may be requested by the
Company;



(ii)  
to the extent requested by the Company, execution of a written acknowledgement
and agreement that this Plan supersedes an existing arrangement that provides
severance benefits to the Eligible Employee and/or that the Eligible Employee is
no longer entitled to receive severance benefits pursuant to a prior arrangement
that has expired;



(iii)  
execution and return to the Company of the Release (in the form provided by the
Company) by the Participant within 60 days following the Participant’s
Termination Date (or such shorter period of time specified in the Release); and



(iv)  
execution by the Participant of a written agreement that authorizes the
deduction of amounts owed to the Company prior to the payment of any Severance
Benefits (or in accordance with any other schedule as the Committee may, in its
sole discretion, determine to be appropriate); provided, that the Committee
determines in its sole discretion that such deduction is not in violation of
Code section 409A.



(b)           If the Committee determines, in its sole discretion, that the
Participant has not fully complied with any of the terms of the Release, the
Committee may deny Severance Benefits not yet in pay status or discontinue the
payment of the Participant’s Severance Benefits and may require the Participant,
by providing written notice of such repayment obligation to the Participant, to
repay any portion of the Severance Benefits already received under the Plan. If
the Committee notifies a Participant that repayment of all or any portion of the
Severance Benefits received under the Plan is required, such amounts shall be
repaid within 30 calendar days of the date the written notice is sent. Any
remedy under this paragraph (b) shall be in addition to, and not in place of,
any other remedy, including injunctive relief, that any AEP System Company may
have.


(c)            An Eligible Employee who experiences a termination of employment
that is not an Involuntary Termination or a Good Reason Resignation shall not be
eligible to receive Severance Benefits under the Plan. Specifically, and without
limiting the foregoing, an Eligible Employee shall not be eligible to receive
Severance Benefits upon the Eligible Employee’s:


(i)  
voluntary resignation or retirement (other than a voluntary resignation or
retirement that constitutes a Good Reason Resignation);


 
(ii)  
Change in Control Termination;

 
8

--------------------------------------------------------------------------------

 
(iii)  
resignation of employment (other than a Good Reason Resignation) before the
job-end date specified by the Employer or while the Employer still desires the
Eligible Employee’s services;



(iv)  
termination for Cause;



(v)  
termination due to death or Permanent Disability; or



(vi)  
failure to return to work within six months of the onset of an approved leave of
absence to the extent such failure to return to work itself constitutes a
separation from service, determined in a manner consistent with the written
policies adopted by the Committee from time to time to the extent such policies
are consistent with the requirements imposed under Code Section
409A(a)(2)(A)(i).



Further, except under circumstances specified in this Plan, an Eligible Employee
shall not be eligible to receive Severance Benefits upon his termination of
employment if the Eligible Employee receives severance benefits pursuant to
another plan, policy, program or arrangement providing benefits upon a
termination of employment or other separation from service.


(d)           Except as otherwise set forth herein, the Committee has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.




ARTICLE IV
DETERMINATION OF SEVERANCE BENEFITS


Section 4.1                      Amount of Severance Benefits Upon Involuntary
Termination or Good Reason Resignation. The Severance Benefits to be provided to
a Participant who incurs an Involuntary Termination or a Good Reason Resignation
and who satisfies the conditions of Section 3.2 shall be as follows:


(a)           Salary and Bonus Severance. Participants shall receive salary and
bonus severance as follows:


(i)  
Tier 1 Employees shall receive payment equal to 200% of the sum of (A) the Tier
1 Employee’s Base Salary, plus (B) the Tier 1 Employee’s Target Annual Incentive
Payment (with both Base Salary and Target Annual Incentive Payment being
determined without regard to any decrease in such Base Salary or Target Annual
Incentive Payment that would constitute a basis for a Good Reason Resignation).



(ii)  
Tier 2 Employees shall receive payment equal to 100% of the sum of (A) the Tier
2 Employee’s Base Salary, plus (B) the Tier 2 Employee’s Target Annual Incentive
Payment (with both Base Salary and Target Annual Incentive Payment 

 
9

--------------------------------------------------------------------------------

 
  
being determined without regard to any decrease in such Base Salary or Target
Annual Incentive Payment that would constitute a basis for a Good Reason
Resignation).


(b)           Restricted Stock Unit Awards. Participants shall be considered to
have vested in a fractional portion of the Participant’s Restricted Stock Units
(and related Dividend Equivalent RSUs) provided that the Participant’s
Termination may not otherwise lead to their vesting under the terms of the
applicable Restricted Stock Unit Award Agreement issued to the Participant under
the LTIP.  The portion of Participant’s Granted RSUs (and related Dividend
Equivalent RSUs) (as those terms are defined in the applicable Restricted Stock
Unit Award Agreement) that vest under this provision is determined as follows:


(i)  
The number of whole months from the Effective Date defined in the RSU Award
Agreement through the Participant’s Termination Date divided by the number of
whole months from that Effective Date until the final Vesting Date specified in
the Vesting Schedule set forth at the beginning of such RSU Award Agreement;



(ii)  
Reduced (but not below zero) by the cumulative Percentage of Granted Units for
which the Vesting Date specified in the Vesting Schedule has passed as of the
date the Participant’s Termination Date.



(c)           Performance Unit Awards. A Participant shall be eligible to
receive a pro-rated share of any outstanding award of Performance Units granted
to a Participant in accordance with the terms of the LTIP (a “Performance Unit
Award”), provided that the Participant’s Termination is not due to Termination
of Employment Due to the Participant’s Retirement or Triggering Event (as
defined in such Performance Unit Award). This pro-rated share of any Performance
Unit Award shall be calculated by multiplying: (i) the Performance Unit Award
the Participant would have earned for the full performance period based on the
performance of the AEP System Companies as determined at the end of the
applicable performance period by (ii) a fraction, the numerator of which is the
number of full months of the Participant’s participation from the Grant Date
specified in the Performance Unit Award until the Termination Date and the
denominator of which is the total number of months in the applicable performance
period for the Performance Unit Award.


(d)           The provisions of this Plan may provide for payments to the
Participant under certain compensation or bonus plans of the AEP System
Companies under circumstances where such plans would not otherwise provide for
payment thereof. It is the specific intention of the Company that the provisions
of this Plan shall supersede any provisions to the contrary in such plans, to
the extent permitted by applicable law and that such plans not provide benefits
that the Company determines to be duplicative of those provided by this Plan,
and such plans shall be deemed to have been amended to correspond with this Plan
without further action by the Company, the Committee or the Board.

 
10

--------------------------------------------------------------------------------

 
Section 4.2                      Other Terminations. If the Eligible Employee’s
employment terminates on account of a reason other than an Involuntary
Termination or a Good Reason Resignation or the Eligible Employee does not
otherwise satisfy the conditions of Section 3.2, the Eligible Employee shall not
be entitled to receive Severance Benefits under this Plan and shall be entitled
only to those benefits (if any) as may be available under the Company’s
then-existing benefit plans and policies at the time of such termination.


Section 4.3                      Termination for Cause. If any Eligible
Employee’s employment terminates on account of termination by the Company for
Cause, the Eligible Employee shall not be entitled to receive Severance Benefits
under this Plan and shall be entitled only to those benefits that are legally
required to be provided to the Eligible Employee. Notwithstanding any other
provision of the Plan to the contrary, if the Committee determines that an
Eligible Employee engaged in conduct that constituted Cause at any time prior to
the Eligible Employee’s Termination Date, any Severance Benefits payable to the
Eligible Employee under Section 4.1 shall immediately cease, and the Eligible
Employee shall be required to return any Severance Benefits paid to the Eligible
Employee prior to such determination. If the Company has offset other payments
owed to the Eligible Employee under any other plan or program, it may, in its
sole discretion, waive its repayment right under this Plan solely with respect
to the amount of the offset already taken.


Section 4.4                      Reduction of Severance Benefits. The Plan
Administrator reserves the right to make deductions in accordance with
applicable law for any monies owed to the AEP System Companies by the
Participant or the value of the property of the AEP System Companies that the
Participant has retained in his or her possession; provided, however, that no
such deduction shall be made if the Company determines that such would be
inconsistent with the requirements of Code section 409A.




ARTICLE V
METHOD AND DURATION OF PAYMENT OF SEVERANCE BENEFITS


Section 5.1                      Method of Payment.


(a)           Payment of Cash Severance Benefits. The Severance Benefits
described in Sections 4.1(a) to which a Participant is entitled shall be paid to
the Participant according to the following payment schedule:


(i)  
As of the first regular payroll date of the Company that coincides with or
immediately follows the date that is six months after the Participant’s
Termination Date, a payment equal to 50% (for Tier 2 Employees) or 25% (for Tier
1 Employees) of  the amount of the Severance Benefits described in Section
4.1(a); and

 
11

--------------------------------------------------------------------------------

 
(ii)  
The balance of such benefits shall be paid in 13(for Tier 2 Employees) or 39
(for Tier 1 Employees) equal bi-weekly installments as of such number of
subsequent regular payroll dates of the Company.



Payment under this Section 5.1(a) shall be made by mailing to the last address
provided by the Participant to the Company or such other reasonable method as
determined by the Plan Administrator.


(b)           Payment of Restricted Stock Unit Award Severance Benefits. The
Restricted Stock Unit Award benefit described in Section 4.1(b) shall be
satisfied by converting into a single share of AEP Common Stock each RSU
(including each Granted RSU and each vested Dividend Equivalent RSU) that
thereupon becomes vested.  The shares of AEP Common Stock resulting from the
conversion of the vested RSUs shall be delivered to the Participant or to an
account set up for the Participant’s benefit with a broker/dealer designated by
the Company (the “Broker/Dealer Account”) as of the earlier of (i) six months
after the Participant’s Termination Date or (ii) the 15th day of the third month
after the calendar year in which falls the Participant’s Termination Date (or
the immediately preceding business day of such broker-dealer, if that day is not
such a business day). AEP Common Stock and all Participants remain subject to
all applicable legal and regulatory restrictions such as insider trading
restrictions and black-out periods.


(c)           Payment of Performance Unit Award Severance Benefits. Except to
the extent required to be deferred, (such as pursuant to the terms of the
American Electric Power System Stock Ownership Requirement Plan, the American
Electric Power System Incentive Compensation Deferral Plan or any similar or
successor plan), the Performance Unit Award benefit described in Section 4.1(c)
shall be paid following the completion of the applicable performance period for
the Performance Award, but in no event later than two and one-half months
thereafter.


(d)           Taxes. All payments of Severance Benefits are subject to
applicable federal, state and local taxes and withholdings. The Company, in its
discretion, may reduce the number of shares of AEP Common Stock delivered to the
Participant under Section 5.1(b) to satisfy such tax withholding
obligation.  The amount of such reduction shall be based upon the Fair Market
Value (as defined in the LTIP) of AEP Common Stock at that time; provided,
however, that any reduction to a Participant’s vested RSUs for applicable tax
withholding shall not exceed such limits as may be applicable to comply with the
requirements of Code Section 409A.


(e)           Participant’s Death; No Interest.  In the event of the
Participant’s death prior to payment being made, the amount of such payment
shall be paid in accordance with the terms of an applicable award, or to the
extent not specified by such award, to the Participant’s estate. In no event
will interest be credited on the unpaid balance for which a Participant may
become eligible.


Section 5.2                      Termination of Eligibility for Benefits.
Eligible Employees shall cease to be eligible to participate in the Plan, and
the payment of all Severance Benefits shall cease upon
 
12

--------------------------------------------------------------------------------

 
the occurrence of the earlier of: (i) subject to Article VIII, termination or
modification of the Plan; or (ii) completion of payment to the Participant of
the Severance Benefits for which the Participant is eligible under Article IV.
Further, notwithstanding anything in the Plan to the contrary, the Committee
shall have the right to cease the payment of all Severance Benefits and to
recover payments previously made to the Participant should the Participant at
any time breach the Participant’s undertakings under the terms of the Plan
(including, without limitation, a determination that the Participant engaged in
conduct that constitutes Cause), the Release the Participant executed to obtain
the Severance Benefits under the Plan, or the covenants set forth in Article VI.




ARTICLE VI
COVENANTS


Section 6.1                      General. Upon the Eligible Employee’s execution
of the written acknowledgment and agreement referred to in Section 3.2, the
Eligible Employee shall be subject to the covenants described in this Article VI
during the Eligible Employee’s period of employment with the AEP System
Companies and at any time thereafter (except to the extent the duration of a
covenant extending after an Eligible Employee’s termination of employment is
specifically limited as described below).


Section 6.2                      Confidential Information. The Eligible Employee
acknowledges that all Confidential Information (as defined below) shall at all
times remain the property of the AEP System Companies. For purposes of this
Plan, “Confidential Information” means all information including, but not
limited to, proprietary information and/or trade secrets, and all information
disclosed to the Eligible Employee or known by the Eligible Employee as a
consequence of or through the Eligible Employee’s employment, which is not
generally known to the public or in the industry in which the AEP System
Companies are or may become engaged, about the AEP System Companies’ businesses,
products, processes, and services, including, but not limited to, information
relating to research, development, computer program designs, computer data, flow
charts, source or object codes, products or services under development, pricing
and pricing strategies, marketing and selling strategies, power generating,
servicing, purchasing, accounting, engineering, costs and costing strategies,
sources of supply, customer lists, customer requirements, business methods or
practices, training and training programs, and the documentation thereof. It
will be presumed that information supplied to the AEP System Companies from
outside sources is Confidential Information unless and until it is designated
otherwise.


The Eligible Employee will safeguard, to the extent possible in the performance
of his work for the AEP System Companies, all documents and things that contain
or embody Confidential Information. Except in the course of the Eligible
Employee’s duties to the AEP System Companies or as may be compelled by law or
appropriate legal process, the Eligible Employee will not, during his employment
by the AEP System Companies, or permanently thereafter, directly or indirectly
use, divulge, disseminate, disclose, lecture upon, or publish any
 
13

--------------------------------------------------------------------------------

 
Confidential Information, without having first obtained written permission from
the AEP System Companies to do so.


Section 6.3                      Non-Solicitation. The Eligible Employee agrees
that, during his employment with the AEP System Companies and for a period of
two years following the termination of his employment, whether the termination
is initiated by the Company or the Eligible Employee, the Eligible Employee
shall not, directly or indirectly,


(i)  
solicit or induce, or attempt to solicit or induce, any employee of the AEP
System Companies to leave the AEP System Companies for any reason whatsoever,



(ii)  
solicit the services of any employee of the AEP System Companies, nor



(iii)  
induce or attempt to induce any customer, client, supplier, agent or independent
contractor of the Company or any of the AEP System Companies to reduce,
terminate, restrict or otherwise alter its business relationship with the
Company or any other AEP System Company,



unless the Company provides the Eligible Employee with its prior, express
written consent. Notwithstanding the foregoing, the Participant shall not be
subject to the requirements of this Section 6.5 if the Company or any of the AEP
System Companies materially breach their obligations under the Plan.


Section 6.4                      Return of Confidential Information. Upon
termination of the Eligible Employee’s employment, for whatever reason, whether
the termination is initiated by the Company or the Eligible Employee, or upon
request by the AEP System Companies, the Eligible Employee will deliver to the
AEP System Companies all Confidential Information including, but not limited to,
the originals and all copies of notes, sketches, drawings, specifications,
memoranda, correspondence and documents, records, notebooks, computer systems,
computer disks and computer tapes and other repositories of Confidential
Information then in the Eligible Employee’s possession or under the Eligible
Employee’s control, whether prepared by the Eligible Employee or by others.


Section 6.5                      Cooperation. If the Eligible Employee’s
employment with the AEP System Companies is terminated, following the
Termination Date, the Eligible Employee agrees to reasonably cooperate with the
AEP System Companies and their counsel in connection with any matter that arises
from or relates to the Eligible Employee’s relationship with the AEP System
Companies by providing information, reviewing documents, answering questions, or
appearing as a witness in connection with any administrative proceeding,
investigation, or litigation; provided, that such cooperation will not interfere
with the Eligible Employee’s commitment and responsibilities with any subsequent
employer. The AEP System Companies will pay the Eligible Employee’s reasonable
expenses, including travel, incurred in connection with such cooperation.

 
14

--------------------------------------------------------------------------------

 
Section 6.6                      Non-Disparagement. Each of the Eligible
Employees agrees not to make any statements that disparage the AEP System
Companies, their respective affiliates, employees, officers, directors,
products, or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial, or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.6.


Section 6.7                      Equitable Relief.


(a)           By participating in the Plan, the Eligible Employee acknowledges
that the restrictions contained in this Article VI are reasonable and necessary
to protect the legitimate interests of the AEP System Companies, that the
Company would not have established this Plan in the absence of such
restrictions, and that any violation of any provision of this Article VI will
result in irreparable injury to the AEP System Companies. By agreeing to
participate in the Plan, the Eligible Employee represents that his or her
experience and capabilities are such that the restrictions contained in this
Article VI will not prevent the Eligible Employee from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.


(b)           The Eligible Employee agrees that the AEP System Companies shall
be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits, and other benefits arising from any violation of this Article
VI, which rights shall be cumulative and in addition to any other rights or
remedies to which the AEP System Companies may be entitled. It is the intention
of the parties that the provisions of this Article VI shall be enforceable to
the fullest extent permissible by law. If any of the provisions in this Article
VI are hereafter construed to be invalid or unenforceable in any jurisdiction,
the same shall not affect the remainder of the provisions in this Article VI or
the enforceability therein in any other jurisdiction where such provisions shall
be given full effect. If any provision of this Article VI shall be deemed
unenforceable, in whole or in part, this Article VI shall be deemed to be
amended to delete or modify the offending part so as to alter this Article VI to
render it valid and enforceable.


(c)           The Eligible Employee irrevocably and unconditionally: (i) agrees
that any suit, action, or other legal proceeding arising out of this Article VI,
including without limitation, any action commenced by the AEP System Companies
for preliminary and permanent injunctive relief or other equitable relief, may
be brought in the United States District Court for the Southern District of
Ohio, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Ohio; (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; (iii) waives any right to a jury trial; and (iv) waives any
objection which the Eligible Employee may have to the laying of venue of any
such suit, action or proceeding in any such court. Eligible Employees also
irrevocably and unconditionally consent to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 9.2.

 
15

--------------------------------------------------------------------------------

 
Section 6.8                      Survival of Provisions. The obligations
contained in this Article VI shall survive the termination of an Eligible
Employee’s employment with the AEP System Companies and shall be fully
enforceable thereafter.




ARTICLE VII
PLAN ADMINISTRATION; DUTIES OF THE COMPANY, THE COMMITTEE AND
THE PLAN ADMINISTRATOR; AND CLAIMS


Section 7.1                      Authority and Duties. It shall be the duty of
the Plan Administrator, on the basis of information supplied to it by the
Company and the Committee, to properly administer the Plan. The Plan
Administrator shall have the full power, authority, and discretion to construe,
interpret, and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions. All decisions, actions, and
interpretations of the Plan Administrator shall be final, binding, and
conclusive upon the parties, subject only to determinations by the Plan
Administrator, with respect to denied claims for Severance Benefits. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.
The Plan Administrator shall be a “named fiduciary” within the meaning of ERISA.


Section 7.2                      Payment. Payments of Severance Benefits to
Participants shall be made in such amount as determined by the Committee under
Article IV (subject to adjustment as set forth in Article X), from the Company’s
general assets, in accordance with the terms of the Plan, as directed by the
Committee.


Section 7.3                      Discretion. Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties. As a
condition of participating in the Plan, each Eligible Employee acknowledges that
all decisions and determinations of the Board, the Committee, and the Plan
Administrator shall be final and binding on the Eligible Employee, his or her
beneficiaries, and any other person having or claiming an interest under the
Plan on his or her behalf; provided, however, that the Eligible Employee shall
have the right to challenge any such decisions and determinations in accordance
with the claims and appeals procedures set forth in Section 7.4 and applicable
law.


Section 7.4                      Claims Administration.


(a)           Each Participant under this Plan may contest only the calculation
and administration of the Severance Benefits awarded by completing and filing
with the Plan Administrator a written request for review in the manner specified
by the Plan Administrator. No claim or appeal is permissible as to a
Participant’s eligibility for or amount of Severance Benefits or as to whether a
Participant’s termination constitutes an Involuntary Termination or a Good
 
16

--------------------------------------------------------------------------------

 
Reason Resignation, which are decisions made solely within the discretion of the
Company, and the Committee acting on behalf of the Company. No person may bring
an action for any alleged wrongful denial of Plan benefits in a court of law
unless the claims procedures described in this Article VII are exhausted and a
final determination is made by the Plan Administrator. If the terminated
Participant or interested person challenges a decision by the Plan
Administrator, a review by the court of law will be limited to the facts,
evidence and issues presented to the Plan Administrator during the claims
procedure set forth in this Article VII. Facts and evidence that become known to
the terminated Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration. Issues not raised with the Plan Administrator will be deemed
waived.


(b)           Before the date on which payment of Severance Benefits commence,
each such application must be supported by such information as the Plan
Administrator deems relevant and appropriate. In the event that any claim
relating to the administration of Severance Benefits is denied in whole or in
part, the terminated Participant or his or her beneficiary (the “Claimant”)
whose claim has been so denied shall be notified of such denial in writing by
the Plan Administrator within 90 days after the receipt of the claim for
benefits. This period may be extended an additional 90 days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the Claimant prior to the end of the initial
90-day period. The notice advising of the denial shall specify the following:
(i) the reason or reasons for denial; (ii) make specific reference to the Plan
provisions on which the determination was based; (iii) describe any additional
material or information necessary for the Claimant to perfect the claim
(explaining why such material or information is needed); and (iv) describe the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review.


(c)           A Claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within 60 calendar days of notification by the Plan Administrator of the denial
of a claim, shall be made in writing, and shall set forth all of the facts upon
which the appeal is based. Appeals not timely filed shall be barred. The Plan
Administrator shall consider the merits of the Claimant’s written presentations,
the merits of any facts or evidence in support of the denial of benefits, and
such other facts and circumstances as the Plan Administrator shall deem
relevant.


(d)           The Plan Administrator shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefore. The determination shall be communicated to the
Claimant within 60 days of the Claimant’s request for review, unless the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim. In such case, the Plan Administrator shall notify the
Claimant of the need for an extension of time to render its decision prior to
the end of the initial 60-day period, and the Plan Administrator shall have an
additional 60-day period to make its determination. The determination so
rendered shall be binding upon all parties. If the determination is adverse to
the Claimant, the notice shall: (i) provide the reason or reasons for
 
17

--------------------------------------------------------------------------------

 
denial; (ii) make specific reference to the Plan provisions on which the
determination was based; (iii) include a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits; and (iv) state that the Claimant has the right to bring an
action under section 502(a) of ERISA.




ARTICLE VIII
AMENDMENT, TERMINATION AND DURATION


Section 8.1                      Amendment, Suspension and Termination.


(a)           Except as otherwise provided in paragraph (b) hereof, the
Committee or its delegee shall have the right, at any time and from time to
time, to amend, suspend, or terminate the Plan in whole or in part, for any
reason or without reason, and without either the consent of or the prior
notification to any Eligible Employee, by a formal written action. No such
amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation of
Severance Benefits already approved for a Participant who has returned to the
Company an executed Release as required under Section 3.2 (except as otherwise
contemplated by the terms of the Plan).


(b)           Any amendment, modification or termination of the Plan undertaken
pursuant to paragraph (a) hereof that (i) reduces or eliminates Plan benefits,
(ii) terminates the participation of one or more Eligible Employees, or (iii)
modifies the notice provisions of this Section 8.1(b), shall be effective 12
months (or such longer period as determined by the Committee or its delegee)
after the date that each affected Eligible Employee is provided written notice
of such amendment, modification or termination.


Section 8.2                      Duration. Unless terminated sooner by the
Committee or its delegee, the Plan shall continue in full force and effect until
termination of the Plan pursuant to Section 8.1; provided, however, that after
the termination of the Plan, if any Participant terminated employment on account
of an Involuntary Termination or a Good Reason Resignation prior to the
termination of the Plan and is still receiving Severance Benefits under the
Plan, the Plan shall remain in effect until all of the obligations of the
Company are satisfied with respect to such Participant.




ARTICLE IX
MISCELLANEOUS


Section 9.1                      Nonalienation of Benefits. None of the
payments, benefits or rights of any Participant shall be subject to any claim of
any creditor of any Participant, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights shall be free from
attachment, garnishment (if permitted under applicable law), trustee’s process,
or any other legal
 
18

--------------------------------------------------------------------------------

 
or equitable process available to any creditor of such Participant. No
Participant shall have the right to alienate, anticipate, commute, plead,
encumber or assign any of the benefits or payments that he may expect to
receive, continently or otherwise, under this Plan.


Section 9.2                      Notices. All notices and other communications
required hereunder shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service. In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to the Plan Administrator.


Section 9.3                      Successors. Any Successor to the Company or AEP
shall assume the obligations under this Plan and expressly agree to perform the
obligations under this Plan.


Section 9.4                      Other Payments. Except as otherwise provided in
this Plan, no Participant shall be entitled to any cash payments or other
severance benefits under any of the Company’s then current severance pay
policies for a termination that is covered by this Plan for the Participant.


Section 9.5                      No Mitigation. Except as otherwise set forth in
the Plan, Participants shall not be required to mitigate the amount of any
Severance Benefits provided for in this Plan by seeking other employment or
otherwise, nor shall the amount of any Severance Benefits provided for herein be
reduced by any compensation earned by other employment or otherwise, except if
the Participant is re-employed by the AEP System Companies, in which case
Severance Benefits shall cease.


Section 9.6                      No Contract of Employment. Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee or any person whosoever, the right to be retained
in the service of the AEP System Companies, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.


Section 9.7                      Severability of Provisions. If any provision of
this Plan shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.


Section 9.8                      Heirs, Assigns, and Personal Representatives.
This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, present and future.


Section 9.9                      Headings and Captions. The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.
 
19

--------------------------------------------------------------------------------

 
Section 9.10                      Gender and Number. Where the context admits:
words in any gender shall include any other gender, and, except where otherwise
clearly indicated by context, the singular shall include the plural, and
vice-versa.


Section 9.11                      Unfunded Plan. The Plan shall not be funded.
No Participant shall have any right to, or interest in, any assets of the AEP
System Companies that may be applied by the AEP System Companies to the payment
of Severance Benefits.


Section 9.12                      Payments to Incompetent Persons. Any benefit
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receipting therefore shall be deemed paid when paid to such
person’s guardian or to the party providing or reasonably appearing to provide
for the care of such person, and such payment shall fully discharge the Company,
the Committee and all other parties with respect thereto.


Section 9.13                      Lost Payees. A benefit shall be deemed
forfeited if the Plan Administrator is unable to locate a Participant to whom
Severance Benefits are due. Such Severance Benefits shall be reinstated if
application is made by the Participant for the forfeited Severance Benefits
while this Plan is in operation.


Section 9.14                      Controlling Law. This Plan shall be construed
and enforced according to the laws of the State of Ohio without regard to the
application of choice of law rules to the extent not superseded by Federal law.




ARTICLE X
COORDINATION WITH GENERAL SEVERANCE PLAN


Section 10.1                      Coordination Generally.  If a Participant
becomes entitled to receive the benefits under both this Plan and the General
Severance Plan (a “Dual Participant”), the benefits provided under this Plan
shall be adjusted in the manner described in this Article X.


Section 10.2                      Salary and Bonus Severance.  The amount of
cash to be paid to the Dual Participant as Severance Benefits described in
Section 4.1(a) shall be reduced (but not below $0) by an amount equal to the
lump sum severance allowance calculated under the General Severance Plan
(currently set forth in Sections 3.1 or 3.2, as appropriate, of the General
Severance Plan), and that reduced amount shall be paid in the time and manner
described in Section 5.1(a) of this Plan, notwithstanding any different payment
schedule that may be specified in the General Severance Plan.


Section 10.3                      Continuation of Medical and Dental
Coverage.  The provisions of this Plan shall not preclude a Dual Participant
from receiving an option to continue medical coverage under the terms and
conditions as may then be made available to such Dual Participant (or his or
 
20

--------------------------------------------------------------------------------

 
her surviving covered dependents) under the terms of the General Severance Plan
(currently set forth in Section 3.3 of the General Severance Plan).


Section 10.4                      Administration of Claims Involving Article
X.  All determinations of regarding entitlement to benefits described in the
General Severance Plan shall be made in accordance with the terms set forth in
the General Severance Plan.  The Committee and the Plan Administrator under this
Plan may, in their sole discretion, consult with any one or more individuals who
are involved in the administration of the General Severance Plan in connection
with making any determinations regarding the Severance Benefits to be provided
under this Plan.

 
21

--------------------------------------------------------------------------------

 
